Case 2:17-cv-04304-JAK-FFM Document 292 Filed 03/13/20 Page 1 of 19 Page ID #:9877



     1 GARCIA HERNANDEZ SAWHNEY, LLP
       Albert A. Erkel (SBN 93793)
     2 aerkel@ghslaw.com
       Conor H. Kennedy (SBN 281793)
     3 ckennedy@ghslaw.com
       GARCIA HERNANDEZ SAWHNEY, LLP
     4 330 N. Brand Blvd., Suite 680
       Glendale, CA 91203
     5 Phone: (213) 347-0210
       Fax: (213) 347- 0216
     6
       Attorneys for Defendants Oxnard School District,
     7 Cesar Morales, Ernest Morrison, Debra Cordes,
       Denis O’Leary, Veronica Robles-Solis, and
     8 Monica Madrigal Lopez
     9                      UNITED STATES DISTRICT COURT
   10                      CENTRAL DISTRICT OF CALIFORNIA
   11    J.R. a minor, by and through her           )
         guardian ad litem, Janelle McCammack;          Case No.: 2:17-cv-04304-JAK-FFM
   12    M.B., a minor, by and through her          )
         guardian ad litem, F.B.; I.G., a minor,    )   DEFENDANTS’ NOTICE OF
   13    by and through his guardian ad litem,      )
         M.E., on behalf of themselves and all          MOTION AND MOTION FOR
   14    those similarly situated,                  )   PARTIAL SUMMARY JUDGMENT,
                                                    )   OR IN THE ALTERNATIVE FOR
   15                              Plaintiffs,      )   AN ORDER TREATING SPECIFIED
                           v.
   16                                               )   FACTS AS ESTABLISHED;
         OXNARD SCHOOL DISTRICT;                    )   MEMORANDUM OF POINTS AND
   17    CESAR MORALES, Superintendent of           )   AUTHORITIES IN SUPPORT
         Oxnard School District, in his official
   18    capacity; ERNEST MORRISON,                 )
         President of Board of Trustees, in his     )
   19    official capacity; DEBRA CORDES,           )
         Clerk of Board of Trustees, in her
   20    official capacity; DENIS O’LEARY,          )   Date: July 27, 2020
         Trustee of Board of Trustees, in his       )   Time: 8:30 a.m.
   21    official capacity; VERONICA                )   Court: 10B, First Street Courthouse
         ROBLES-SOLIS, Trustee of Board of
   22    Trustees, in her official capacity;        )   Honorable: Judge John A. Kronstadt
         MONICA MADRIGAL LOPEZ,                     )
   23    Trustee of Board of Trustees, in her
         official capacity; and DOES 1 TO 10,       )
   24    inclusive.                                 )
                                                    )
   25                              Defendants       )
   26
   27
   28
                                                   1
         DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT, OR IN
             THE ALTERNATIVE FOR AN ORDER TREATING SPECIFIED FACTS AS ESTABLISHED
Case 2:17-cv-04304-JAK-FFM Document 292 Filed 03/13/20 Page 2 of 19 Page ID #:9878




    1         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
    2         PLEASE TAKE NOTICE THAT on July 27, 2020 at 8:30 AM, in Courtroom
    3 10B of the United States District Courthouse, located at 350 W. First Street, Los
    4 Angeles, CA 90012, Defendants Oxnard School District, Cesar Morales, Ernest
    5 Morrison, Debra Cordes, Denis O’Leary, Veronica Robles-Solis, and Monica
    6 Madrigal Lopez (collectively, “Defendants”), will and hereby does move the Court
    7 pursuant to Fed. R. Civ. P. 56(a) for an order granting partial summary judgment in
    8 its favor. In the alternative, Defendants seek an order granting summary adjudication
    9 to establish the following uncontroverted facts in its favor:
   10         1.     The District is a Kindergarten through 8th grade public school district
   11   which operates in Oxnard, California.
   12         2.     When a parent of a Oxnard School District student requests Oxnard
   13   School District to perform a special education assessment on the student, it is the
   14   policy of Oxnard School District that, within 15-days, Oxnard School District will
   15   present the parent with a Multidisciplinary Assessment Plan and a Prior Written
   16   Notice, or the Oxnard School District will present the parent with a Prior Written
   17   Notice setting forth a legally sound reason for not assessing.
   18         3.     The District’s policy set forth in Undisputed Fact #2 applies whether or
   19   not the student is in the Coordination of Services Team (“CST”) process or the
   20   Student Success Team (“SST”) process.
   21         4.     When Oxnard School District personnel suspect that an Oxnard School
   22   District student has a disability, it is the policy of Oxnard School District that, within
   23   15-days, Oxnard School District will present the parent of the student with a
   24   Multidisciplinary Assessment Plan and a Prior Written Notice.
   25         5.     The District’s policy set forth in Undisputed Fact #4 applies whether or
   26   not the student is in the CST process or the SST process.
   27
   28                                         2
         DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT, OR IN
             THE ALTERNATIVE FOR AN ORDER TREATING SPECIFIED FACTS AS ESTABLISHED
Case 2:17-cv-04304-JAK-FFM Document 292 Filed 03/13/20 Page 3 of 19 Page ID #:9879




    1         Defendants set forth the following two legal conclusions in the Separate
    2   Statement of Uncontroverted Facts and Legal Conclusions:
    3         1.    The Oxnard School District policy set forth in Uncontroverted Facts #2
    4 and #3 complies with federal and state law, including the Individuals With Disabilities
    5 Act (the “IDEA”) and the California Education Code.
    6         2.    The Oxnard School District policy set forth in Uncontroverted Facts #4
    7 and #5 complies with federal and state law, including the IDEA and the California
    8 Education Code.
    9         This Motion is based on the Memorandum of Points and Authorities attached
   10 hereto, the declaration of attorney Conor Kennedy, declaration of attorney Lawrence
   11 Joe, declaration of District Superintendent Karling Aguilera-Fort, this separate
   12 statement of uncontroverted facts and conclusions of law, a separately bound volume
   13 of evidence filed concurrently herewith, the complete files and records in this matter,
   14 and upon such further oral and documentary evidence as may be presented at the
   15 hearing in this matter.
   16         This motion follows a conference of Counsel pursuant to L.R. 7-3 which
   17 took place on Thursday, March 5, 2020.
   18
   19                                          Respectfully Submitted,
   20
   21   Date: March 13, 2020                   GARCIA HERNANDEZ SAWHNEY, LLP

   22
   23                                          By:
                                               Conor Kennedy
   24                                          Attorneys for Defendants Oxnard School
   25                                          District, Cesar Morales, Ernest Morrison,
                                               Debra Cordes, Denis O’Leary, Veronica
   26                                          Robles-Solis, and Monica Madrigal Lopez
   27
   28                                         3
         DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT, OR IN
             THE ALTERNATIVE FOR AN ORDER TREATING SPECIFIED FACTS AS ESTABLISHED
Case 2:17-cv-04304-JAK-FFM Document 292 Filed 03/13/20 Page 4 of 19 Page ID #:9880




    1                                                TABLE OF CONTENTS
    2
    3 I. INTRODUCTION ................................................................................................. 1
    4 II.          FACTS................................................................................................................ 2
    5      A. Procedural Background ...................................................................................... 2
    6      B. It Is District Policy to Timely Refer Students With Suspected Disabilities,
    7      Including SST Students With Suspected Disabilities .............................................. 3

    8         i.     The District’s Child Find Training On District Policy ................................... 4

    9         ii. The District’s Policy and Procedural Manual On District Policy................... 5

   10         iii.      The District’s Deposition Testimony On District Policy ............................ 7
   11 III.         LEGAL STANDARDS ...................................................................................... 8
   12 IV.          ARGUMENT ................................................................................................... 10
   13      A. Partial Summary Judgment Is Proper Here To Limit The Issues At Trial ...... 10
   14      B. The District’s Policies Require Timely Referrals For All Students With
           Suspected Disabilities, Including SST Students Who Also Have Suspected
   15
           Disabilities .............................................................................................................. 10
   16      C. The District’s Policies And Procedures Comply With State and Federal
   17      Education Law ........................................................................................................ 11
   18 V. CONCLUSION ................................................................................................... 13
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28                                           4
           DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT, OR IN
               THE ALTERNATIVE FOR AN ORDER TREATING SPECIFIED FACTS AS ESTABLISHED
Case 2:17-cv-04304-JAK-FFM Document 292 Filed 03/13/20 Page 5 of 19 Page ID #:9881




    1                                          TABLE OF AUTHORITIES
    2
    3 Cases
    4 Anderson v. Liberty Lobby, Inc.,
        477 U.S. 242 (1986) ................................................................................................. 8
    5
      Celotex Corp. v. Catrett,
    6   477 U.S. 317 (1986) ................................................................................... 2, 8, 9, 10
    7 Lies v. Farrell Lines, Inc.,
        641 F.2d 765 n.3 (9th Cir. 1981) .............................................................................. 9
    8
      National Union Fire Ins. Co. of Pittsburgh, PA v. Ready Pac Foods, Inc.,
    9   782 F.Supp.2d 1047 (C.D. Cal. 2011) ...................................................................... 9
   10 Novoa v. Charter Communications, LLC,
   11   100 F.Supp.3d 1013 (E.D. Cal. 2015) ...................................................................... 9
      State Farm Fire & Cas. Co. v. Geary,
   12   699 F. Supp. 756 (N.D. Cal. 1987)........................................................................... 9
   13 Statutes
   14
      20 U.S.C. § 1412........................................................................................................ 11
   15 34 C.F.R. § 300.111 ................................................................................................... 11
   16 Cal. Ed. Code §56043 ................................................................................................ 11
   17 Cal. Ed. Code §56321 ................................................................................................ 11
      Fed. R. Civ. P. 56 ..................................................................................... 2, 8, 9, 10, 11
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28                                           5
           DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT, OR IN
               THE ALTERNATIVE FOR AN ORDER TREATING SPECIFIED FACTS AS ESTABLISHED
Case 2:17-cv-04304-JAK-FFM Document 292 Filed 03/13/20 Page 6 of 19 Page ID #:9882




    1                  MEMORANDUM OF POINTS AND AUTHORITIES
    2 I.        INTRODUCTION
    3           This Court should grant partial summary adjudication, or in the alternative
    4 should issue an order treating specified facts about the District’s Child Find policies
    5 and procedures as established in favor of Defendants, to narrow the central issue in this
    6 case.1
    7           There is no genuine dispute as to the material facts about the District’s Child
    8 Find policies. The material facts are as follows. First, it is uncontroverted that District
    9 policy is to timely refer students who are suspected of having a disability eligible for
   10 special education or related services. (Defendant’s Separate Statement of
   11 Uncontroverted Facts and Conclusions of Law, “SSUF,” #4.) Second, it is
   12 uncontroverted that District policy is to timely respond to any parent or guardian’s
   13 direct request for an assessment (a parent request is a referral) with a Multi-
   14 Disciplinary Assessment Plan and a Prior Written Notice, or a Prior Written Notice
   15 setting forth a legally sound reason for not assessing. (SSUF #2.) Timely is consistently
   16 defined in District policy as 15 calendar days, during the regular academic school year.
   17 (SSUF ## 2, 4.) Third, the District’s Child Find policies are to timely refer students
   18 with suspected disabilities, and the policy applies to all District students, whether or
   19 not they are in the Coordination of Services Team (“CST”) process or the Student
   20 Success Team (“SST”) process (collectively “CST/SST”) (SSUF ## 3, 5.) These
   21 policies comply with federal and state special education law.
   22           District Policy is not, as Plaintiffs allege, to use the “Student Success Team”
   23 general education process as an alternative to timely referral through the District’s
   24
       This Court’s Certification Order states: “[a]s to the class claims, the parties’
        1
   25
      dispute centers instead on whether the District’s Child Find policies and procedures,
   26 on a system-wide basis, satisfy the requirements of the IDEA.” Dkt. 262, Order Re;
      Plaintiffs’ Renewed Motion For Class Certification and Defendant’s Motion To
   27
      Dismiss Plaintiffs’ Fourth Amended Complaint (“Certification Order”) at p. 21 of
   28 34.
                                                   1
            DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT, OR IN
                THE ALTERNATIVE FOR AN ORDER TREATING SPECIFIED FACTS AS ESTABLISHED
Case 2:17-cv-04304-JAK-FFM Document 292 Filed 03/13/20 Page 7 of 19 Page ID #:9883




    1 special education program. This false allegation in the Fourth Amended Complaint
    2 about District Policy is both central to the dispute between the parties and entirely
    3 unsupported by the facts. See Dkt. 262, Certification Order, p. 21 of 34. The Supreme
    4 Court favors Rule 56 motions that “isolate and dispose of factually unsupported
    5 claims.” Celotex Corp. v. Catrett, 477 U.S. 317, 323-4 (1986) (citing Fed. R. Civ. P.
    6 56(c)). Plaintiffs allege that official District policy is to use the COST/SST process as
    7 an impermissible alternative to special education referrals and assessments. Dkt. 232,
    8 Fourth Amended Complaint (“Fourth AC”); ¶¶5, 41, 43, 55. Plaintiffs conveniently
    9 ignore that the District’s Child Find policies and procedures are clear, publicly
   10 available, and distributed at every school site. Declaration of Superintendent Aguilera-
   11 Fort, ¶¶_2-5, Ex. B1 (“Oxnard School District Policies and Procedures Manual” or
   12 “PPM”). These same policies are trained for the benefit of every member of District
   13 staff. Declaration of Counsel for the District, Attorney Lawrence Joe (“Joe Decl.”) ¶
   14 2. The Child Find policies are the central focus for the District’s Superintendent, who
   15 confirmed under examination there is no “wiggle room” in District Policy about timely
   16 referral. Kennedy Decl., ¶ 1 Ex. C1 (Superintendent Aguilera-Fort Depo., at 46:23-25).
   17 Plaintiffs will not and cannot make any showing about the District's policies to
   18 contradict this evidence.
   19         This Court should thus grant partial summary adjudication, or in the alternative
   20 this Court should issue an order establishing the material facts about the District’s
   21 Child Find policies and procedures in favor of Defendants.
   22 II.     FACTS
   23            A. Procedural Background
   24         This Court granted in part Defendants’ motion to dismiss the Fourth Amended
   25 Complaint, and simultaneously certified a class of students subject to the District’s
   26 Child find policies and procedures. Dkt. 262, Certification Order. The resolution of the
   27 District’s Child Find policies and procedures in this action should not encompass a
   28
                                                  2
         DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT, OR IN
             THE ALTERNATIVE FOR AN ORDER TREATING SPECIFIED FACTS AS ESTABLISHED
Case 2:17-cv-04304-JAK-FFM Document 292 Filed 03/13/20 Page 8 of 19 Page ID #:9884




    1 student-by-student factfinding, as this Court noted in its Certification Order. Id., p. 21
    2 of 34.2 The Court instead mentioned: “As to the class claims, the parties’ dispute
    3 centers instead on whether the District’s Child Find policies and procedures, on a
    4 system-wide basis, satisfy the requirements of the IDEA.” Id. at p. 21. See also id. at
    5 p. 27.
    6           After the Court’s partial dismissal of the Fourth Amended Complaint and
    7 certification of the common questions pertaining to system-wide compliance, the
    8 parties engaged in class-wide discovery relevant to the District’s policies and
    9 procedures and other topics relevant to Plaintiffs’ certified claims. Now, after the close
   10 of discovery, there remains no genuine dispute of material fact to justify Plaintiffs’
   11 false allegations about District policy as pled in the Fourth Amended Complaint. Dkt.
   12 232, Fourth AC; ¶¶5, 41, 43, 55.
   13           Plaintiffs will not, and cannot, make any showing about the District's policies to
   14 contradict the proposed findings of fact submitted to this Court. As a result, this Court
   15 should grant Defendants’ motion and deem Defendant’s material facts as established.
   16              B. It Is District Policy to Timely Refer Students With Suspected
   17                 Disabilities, Including SST Students With Suspected Disabilities
   18           District policy is to timely refer students who are suspected of having a disability
   19 eligible for special education or related services. (SSUF # 4.) As shown in the District’s
   20 training materials, it is District policy to timely respond to any parent or guardian’s
   21 request for an assessment with a Multidisciplinary Assessment Plan and a Prior Written
   22 Notice, or the Oxnard School District will present the parent with a Prior Written
   23 Notice setting forth a legally sound reason for not assessing (SSUF #2.) Timely is
   24 consistently defined in District policy as 15 calendar days, during the regular academic
   25
   26  “Nor will resolution of the class claims require a student-by-student evaluation of
        2

      what compensatory educational services are appropriate -- for which administrative
   27
      expertise as to each individual child would be particularly useful. Dkt. 262,
   28 Certification Order, p. 21 of 34.
                                                      3
            DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT, OR IN
                THE ALTERNATIVE FOR AN ORDER TREATING SPECIFIED FACTS AS ESTABLISHED
Case 2:17-cv-04304-JAK-FFM Document 292 Filed 03/13/20 Page 9 of 19 Page ID #:9885




    1 school year. (SSUF ##2, 4.) The District’s Child Find policies, including clear
    2 requirements of timely referral, apply whether or not the student is in the Coordination
    3 of Services Team (“CST”) process or the Student Success Team (“SST”) process
    4 (collectively “CST/SST”) (SSUF ## 3, 5.)
    5                    i. The District’s Child Find Training On District Policy
    6         The District’s Child Find trainings make clear that District Policy is to conduct
    7 timely referrals, to respond in a timely manner to parent requests for assessments, and
    8 to apply these policies consistently to all District students, including SST students with
    9 suspected disabilities. (SSUF ##2-5.) The District’s trainings are conducted for the
   10 benefit of all District staff.
   11         The District’s Policy, as reflected in its training presentations, is to comply with
   12 federal and state special education law. The District’s “Child Find” training directs
   13 staff that the District is under an “[a]ffirmative, ongoing responsibility to identify,
   14 locate, and evaluate all children who have a disability requiring special education.” Joe
   15 Decl., ¶ 4, Ex. A1 (OSD2322).
   16         Consistent with federal law, the District’s Child Find training directs all staff
   17 that timely referral is required “when District has knowledge of (or reason to suspect)
   18 student has a Disability.” Joe Decl., ¶ 4, Ex. A1 (OSD2327). The District further directs
   19 that the “[t]hreshold for suspicion is ‘relatively low,’” to describe the broader legal
   20 obligation to refer based on suspected disabilities, “not whether student will qualify.”
   21 Id. (OSD2327) (emphasis in original). The District’s training states that its policy is to
   22 develop an assessment plan “within 15 days of receiving the referral.” Joe Decl., ¶ 4,
   23 Ex. A1 (OSD2349). Thus, it is District policy to timely refer students who are
   24 suspected of having a disability eligible for special education or related services.
   25 (SSUF #4).
   26         The District training instructs that “[w]hen parent requests assessment” or when
   27 “[p]arent expresses written concern that child needs special education or services,” the
   28
                                                    4
         DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT, OR IN
             THE ALTERNATIVE FOR AN ORDER TREATING SPECIFIED FACTS AS ESTABLISHED
Case 2:17-cv-04304-JAK-FFM Document 292 Filed 03/13/20 Page 10 of 19 Page ID
                                 #:9886



  1 District thereby is on notice of a suspected disability and should therefore proceed with
  2 referral. Joe Decl., ¶ 4, Ex. A1 (OSD2329). The District directs: “Remember: anyone
  3 can refer a child for special education, including the parent.” Joe Decl., ¶ 4, Ex. A1
  4 (OSD2346) (emphasis in original). District policy requires that “within 15 days of
  5 receiving referral,” the District is to “send [an] assessment plan with Prior Written
  6 Notice.” Joe Decl., ¶ 4, Ex. A1 (OSD2352). Accordingly, it is District policy to timely
  7 respond to any parent or guardian’s direct request for an assessment with a Multi-
  8 Disciplinary Assessment Plan and a Prior Written Notice. (SSUF #2.)
  9         District Policy as reflected in its trainings identifies “SSTs” as an important
 10 potential source of information that could lead the District to suspect a disability. Joe
 11 Decl., ¶ 4, Ex. A1 (OSD2330). In a training slide titled “Referral Process,” the District
 12 instructs all of its teachers: “There should NOT be a blanket policy of referring all
 13 students to SST only.” Joe Decl., ¶ 14 Ex. A1 (OSD2345). The District instead directs
 14 that “Referral for assessment” may be needed in a number of scenarios, including “if .
 15 . . team suspects disability.” Joe Decl., ¶ 1, Ex. A (OSD2339). These clear statements
 16 of District policy demonstrate the District’s referral policies apply to all District
 17 students, including District students who are also subject to the District’s CST/SST
 18 process. Therefore, the District’s Child Find policies apply whether or not the student
 19 is in the CST/SST process. (SSUF ##3, 5.)
 20                  ii. The District’s Policy and Procedural Manual On District Policy
 21         Additional evidence establishes Defendants’ uncontroverted facts about District
 22 Child Find policy. The District publishes and circulates its Child Find policies and
 23 procedures in the 2018 Special Education Policies and Procedures Manual (“PPM”).
 24 The District’s PPM contains plain language directives and a visual flow chart to clearly
 25 communicate the District’s special education policies. Superintendent Aguilera-Fort
 26 Decl., ¶ 5, Ex. A1 (PPM, OSD0978). The District provides the PPM to district-wide
 27 administrators and site-specific (i.e., building-specific) principals, and it is also
 28
                                                5
       DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT, OR IN
           THE ALTERNATIVE FOR AN ORDER TREATING SPECIFIED FACTS AS ESTABLISHED
Case 2:17-cv-04304-JAK-FFM Document 292 Filed 03/13/20 Page 11 of 19 Page ID
                                 #:9887



  1 available online to everyone via clearly labeled, direct hyperlink on the District’s
  2 official Special Education website. Superintendent Aguilera-Fort Decl., ¶¶ 6 - 7.
  3          As reflected in the PPM, when parents directly request assessment, it is District
  4 policy to respond within 15 days and present an assessment plan coupled with a legally
  5 sufficient “prior written notice,” which outlines the District’s decisions about the
  6 assessment plan. Superintendent Aguilera-Fort Decl., ¶ 5, Ex. A1 (PPM, OSD0969,
  7 OSD0976). Like the District’s trainings, these clear policy statements further confirm
  8 District policy is to timely respond to any parent or guardian’s direct request for an
  9 assessment with a Multi-Disciplinary Assessment Plan and a Prior Written Notice or
 10 with a Prior Written Notice setting forth a legally sound reason for not assessing.
 11 (SSUF #2.)
 12          Contrary to Plaintiffs’ allegations, the District’s referral policies apply to all
 13 District students, including District students who are also subject to the District’s
 14 general education processes, called “CST/SST.” (SSUF #3-5.) Even when an initial
 15 CST/SST meeting occurs during the 15-day required timeline, District policy requires
 16 that referral and assessment must proceed according to special education deadlines.
 17 Superintendent Aguilera-Fort Decl., ¶ 5, Ex. A1 (PPM, OSD0959). The PPM provides
 18 multiple clear statements of federal and state law to drive home the purpose and content
 19 of the District’s policies. The PPM states, for example, in Section V (titled “Response
 20 to Instruction and Intervention: CST AND SST”) that the time frame proposed for
 21 CST/SST “shall not be used to delay early identification of a student with a disability.”
 22 Superintendent Aguilera-Fort Decl., ¶ 5, Ex. A1 (PPM, OSD0962). It specifies further
 23 in Section VII (titled: “Referral & Assessment”) that “[i]n no case” shall the CST/SST
 24 process “be used as a barrier or to delay an appropriate referral by parent or staff for
 25 special education assessment.”) Superintendent Aguilera-Fort Decl., ¶ 5, Ex. A1 (PPM,
 26 OSD0969).
 27 //
 28
                                                  6
         DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT, OR IN
             THE ALTERNATIVE FOR AN ORDER TREATING SPECIFIED FACTS AS ESTABLISHED
Case 2:17-cv-04304-JAK-FFM Document 292 Filed 03/13/20 Page 12 of 19 Page ID
                                 #:9888



  1                  iii. The District’s Deposition Testimony On District Policy
  2         Declaration and deposition testimony from the District Administration confirms
  3 that the District’s Child Find policy does not use the CST/SST program to prevent
  4 timely referral. Superintendent Aguilera-Fort Decl., ¶ 2-4; Kennedy Decl., ¶ 1, Ex. C1
  5 (Superintendent Aguilera-Fort Depo., at 46:14-22). Specifically, Superintendent
  6 Aguilera-Fort reiterates what the District’s Child Find trainings and its policy manual
  7 require of District policy:
  8         When a parent of an Oxnard School District student requests that Oxnard
  9         School District perform a special education assessment on the student, it is the
 10         policy of Oxnard School District that, within 15-days, Oxnard School District
 11         will present the parent with a Multidisciplinary Assessment Plan and a Prior
 12         Written Notice, or the Oxnard School District will present the parent with a Prior
 13         Written Notice setting forth a legally sound reason for not assessing. This policy
 14         applies whether or not the student is in the Coordination of Services Team
 15         (“CST”) process or the Student Success Team (“SST”) process,
 16 and moreover:
 17         When Oxnard School District personnel suspect that an Oxnard School
 18         District student has a disability, it is the policy of Oxnard School District that,
 19         within 15-days, Oxnard School District will present the parent of the student
 20         with a Multidisciplinary Assessment Plan and a Prior Written Notice. This
 21         policy applies whether or not the student is in the Coordination of Services
 22         Team (“CST”) process or the Student Success Team (“SST”) process.
 23 Superintendent Aguilera-Fort Decl., ¶¶ 3-4. During deposition, the Superintendent
 24 testified: “if there is a suspected disability,” it is the District’s policy to immediately
 25 “proceed with a request for assessment and the plan for assessment and inform families
 26 of the rights about that.” Kennedy Decl., ¶ 1, Ex. C1 (Superintendent Aguilera-Fort
 27 Depo., at 46:17-22). Superintendent Aguilera-Fort added that there is no “wiggle
 28
                                                  7
       DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT, OR IN
           THE ALTERNATIVE FOR AN ORDER TREATING SPECIFIED FACTS AS ESTABLISHED
Case 2:17-cv-04304-JAK-FFM Document 292 Filed 03/13/20 Page 13 of 19 Page ID
                                 #:9889



  1 room” and stated: “This is what you do. Period.” Kennedy Decl., ¶ 1, Ex. C1
  2 (Superintendent Aguilera-Fort Depo., at 46:23-25). The Superintendent reinforced the
  3 central importance of this point of policy and further confirmed that District policy
  4 requires referral to occur “within the 15 days,” per state and federal law. Kennedy
  5 Decl., ¶ 1, Ex. C1 (Superintendent Aguilera-Fort Depo., at 47:2-7). He then reiterated
  6 that this is a non-discretionary obligation placed on all District staff: “If they suspect a
  7 disability, their responsibility is to follow the policy. And the policy states that if you
  8 suspect, or we suspect, or we receive the information that we suspect a disability . . .
  9 immediately, within 15 days, that family, that guardian needs to be given the
 10 assessment plan so that the evaluation process for disabilities takes place.” Kennedy
 11 Decl., ¶ 1, Ex. C1 (Superintendent Aguilera-Fort Depo., at 48:13-20).
 12         Thus, taken together the sum total of evidence in the administrative record is
 13 clear about the District’s Child Find policies. (SSUF ## 2, 5.) It is District policy to
 14 timely respond to any parent or guardian’s direct request for an assessment with a
 15 Multidisciplinary Assessment Plan and a Prior Written Notice, or the Oxnard School
 16 District will present the parent with a Prior Written Notice setting forth a legally sound
 17 reason for not assessing (SSUF #2.) It is District policy to timely refer students who
 18 are suspected of having a disability eligible for special education or related services.
 19 (SSUF #4.) These “Child find” policies apply whether or not the student is in the
 20 Coordination of Services Team (“CST”) process or the Student Success Team (“SST”)
 21 process (collectively “CST/SST”) (SSUF ## 3, 5.)
 22 III.    LEGAL STANDARDS
 23         Under Federal Rule of Civil Procedure 56(a), a party may move for summary
 24 judgment as to a claim or defense or part of a claim or defense. Fed. R. Civ. P. 56(a).
 25 Summary judgment is appropriate where the record, reading light most favorable to the
 26 non-moving party shows “no genuine dispute as to any material fact and the movant is
 27 entitled to judgment as a matter of law.” Id.; Celotex Corp. v. Catrett, 477 U.S. 317,
 28
                                                  8
       DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT, OR IN
           THE ALTERNATIVE FOR AN ORDER TREATING SPECIFIED FACTS AS ESTABLISHED
Case 2:17-cv-04304-JAK-FFM Document 292 Filed 03/13/20 Page 14 of 19 Page ID
                                 #:9890



  1 323-4 (1986). Material facts are those necessary to the proof of a claim, or as here part
  2 of a claim, as determined by reference to substantive law. Anderson v. Liberty Lobby,
  3 Inc., 477 U.S. 242, 248 (1986). A genuine dispute of material fact exists only if “the
  4 evidence is such that a reasonable jury could return a verdict for the nonmoving party.”
  5 Id. at 248. The moving party initially bears the burden to show an absence of a genuine
  6 issue of material fact or to show that the non-moving party will be unable to make a
  7 sufficient showing on an essential element of its case for which it has the burden of
  8 proof. Celotex, 477 U.S. at 322-3. Once the moving party meets this burden, the non-
  9 moving party must then produce evidence to rebut the moving party’s claim and create
 10 a genuine issue of material fact. Id.
 11         “Partial summary judgment that falls short of a final determination, even of a
 12 single claim, is authorized by Rule 56 in order to limit the issues to be tried.” State
 13 Farm Fire & Cas. Co. v. Geary, 699 F. Supp. 756, 759 (N.D. Cal. 1987) (citing Lies v.
 14 Farrell Lines, Inc., 641 F.2d 765, 769 n.3 (9th Cir. 1981)). Courts in the Ninth Circuit
 15 have granted partial summary judgment or summary adjudication in order to narrow
 16 the issues for trial. See, e.g., National Union Fire Ins. Co. of Pittsburgh, PA v. Ready
 17 Pac Foods, Inc., 782 F.Supp.2d 1047, 1058 (C.D. Cal. 2011) (finding as a matter of
 18 law that claim was not covered by insurance policy); Novoa v. Charter
 19 Communications, LLC, 100 F.Supp.3d 1013, 1019 (E.D. Cal. 2015) (granting summary
 20 adjudication as to preclusive effect of release in class action).
 21         A principal purpose of the summary judgment rule “is to isolate and dispose of
 22 factually unsupported claims.” Celotex, 477 U.S. at 323-4 (citing Fed. R. Civ. P. 56(c)).
 23 Under Federal Rules of Civil Procedure, Rule 56(g), partial summary judgment or
 24 summary adjudication is appropriate as to any material fact that is not genuinely in
 25 dispute and treating the fact as established in the case. See National Union Fire, 782
 26 F.Supp.2d at 1052.
 27
 28
                                                 9
       DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT, OR IN
           THE ALTERNATIVE FOR AN ORDER TREATING SPECIFIED FACTS AS ESTABLISHED
Case 2:17-cv-04304-JAK-FFM Document 292 Filed 03/13/20 Page 15 of 19 Page ID
                                 #:9891



  1 IV.     ARGUMENT
  2            A. Partial Summary Judgment Is Proper Here To Limit The Issues At
  3                Trial
  4         This Court should grant summary adjudication in the District’s favor to resolve
  5 the uncontroverted facts about the District’s Child Find Policies in order to limit the
  6 issues at trial. The District’s Child Find Policies are of central importance to Plaintiffs’
  7 class claims, because Plaintiffs’ claims challenge whether the District’s policies and
  8 procedures comply on a system-wide basis with federal and state law. Dkt. 262,
  9 Certification Order, p. 21 (“the parties’ dispute centers instead on whether the District’s
 10 Child Find policies and procedures, on a system-wide basis, satisfy the requirements
 11 of the IDEA”) and 27 (noting “Plaintiffs assert that they ‘continue to challenge the
 12 District’s system-wide child find policies and procedures’”). As central allegations
 13 supporting all three of Plaintiffs’ stated causes of actions, the allegations about the
 14 District’s Child Find policies and procedures are “essential elements” of Plaintiffs’
 15 certified claims. See Celotex, 477 U.S. at 322-3. Accordingly, it is proper for this Court
 16 to dispose of factually unsupported claims that form “part of” those claims. Fed. R.
 17 Civ. P. 56(a).
 18            B. The District’s Policies Require Timely Referrals For All Students
 19                With Suspected Disabilities, Including SST Students Who Also Have
 20                Suspected Disabilities
 21         It is District Policy to conduct timely referrals, to respond in a timely manner to
 22 parent requests for assessments, and to apply these policies consistently to all District
 23 students, including SST students with suspected disabilities. (SSUF ##2-5.)
 24         As the District’s trainings, policy documents, and Administrator testimony
 25 show, it is District policy to require timely referral “when District has knowledge of
 26 (or reason to suspect) student has a Disability.” Joe Decl., ¶ 4, Ex. A1 (OSD2327.) It
 27 is District policy that “anyone can refer a child for special education, including the
 28
                                                 10
       DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT, OR IN
           THE ALTERNATIVE FOR AN ORDER TREATING SPECIFIED FACTS AS ESTABLISHED
Case 2:17-cv-04304-JAK-FFM Document 292 Filed 03/13/20 Page 16 of 19 Page ID
                                 #:9892



  1 parent.” Joe Decl., ¶ 4, Ex. A1(OSD2346) (emphasis in original). When parents
  2 directly request assessment, it is District policy to respond within 15 days and present
  3 an assessment plan coupled with a legally sufficient “prior written notice,” which
  4 outlines the District’s decisions about the assessment plan. Joe Decl., ¶ 4, Ex. A1,
  5 (OSD2329, OSD2349, OSD2352); Superintendent Aguilera-Fort Decl., ¶ 5, Ex. B1
  6 (PPM, OSD0969, 976); Superintendent Aguilera-Fort Decl., ¶¶ 3-4.
  7         Contrary to the uncontroverted facts, the Fourth Amended Complaint alleges
  8 that District policy is to not conduct full special education assessments. Dkt. 232,
  9 Fourth Amended Complaint (“Fourth AC”); ¶¶5 (“Indeed, the District’s standard
 10 policy when confronted with failing students who exhibit signs of possible disability,
 11 or otherwise indicate a need for assessment, is not to refer such students for special
 12 education assessments.”), 41 (“The District’s policy of using the SST process as an
 13 alternative to procedures under the IDEA, Section 504 and ADA is longstanding”), 43
 14 (“…District’s policy and practice of either doing nothing or only using the SST
 15 model”); 55 (falsely describing “District’s unlawful policy of not referring students for
 16 special education assessments when they exhibit signs of possible disabilities”).
 17         District policy specifically rebuts the Fourth Amended Complaint’s allegations:
 18 “There should NOT be a blanket policy of referring all students to SST only.”
 19 Superintendent Aguilera-Fort Decl., ¶ 5, Ex. B1 (OSD2345) (emphasis in original).
 20 This Court noted these allegations its Certification Order: that “by using the COST and
 21 SST processes instead of full special education assessments, the District violated the
 22 IDEA.” Dkt. 262, Certification Order., p. 5 of 34. This part of Plaintiffs’ claims is thus
 23 susceptible to partial summary judgment, under Rule 56(a). See Fed. R. Civ. P. 56(a).
 24            C. The District’s Policies And Procedures Comply With State and
 25               Federal Education Law
 26         The District’s Child Find policies comply with federal and state special
 27 education law. See 20 U.S.C. § 1412(a)(3)(A) - (B); 34 C.F.R. § 300.111 (2006); Cal.
 28
                                                 11
       DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT, OR IN
           THE ALTERNATIVE FOR AN ORDER TREATING SPECIFIED FACTS AS ESTABLISHED
Case 2:17-cv-04304-JAK-FFM Document 292 Filed 03/13/20 Page 17 of 19 Page ID
                                 #:9893



  1 Ed. Code §§ 56043 (a) (“Timelines Affecting Special Education Programs”); 56321
  2 (a) (“Development Or Revision Of Individualized Education Program; Proposed
  3 Assessment Plan; Requirements; Parental Consent; Documentation”).
  4          School districts are under a legal duty to develop Child Find policies and
  5 procedures that ensure students in need of special education and related services are
  6 identified, located, and evaluated. See 20 U.S.C. § 1412(a)(3)(A) - (B); 34 C.F.R. §
  7 300.111 (2006). These same policies and procedures must satisfy the California
  8 Education Code, which requires the District to develop a Multidisciplinary Assessment
  9 Plan within 15 calendar days from the date of the referral. Cal. Ed. Code §§ 56043 (a);
 10 56321(a). To satisfy this duty, a school districts’ policies and procedures must require
 11 timely referral of students with a suspected disability and timely responses to any
 12 referral by a parent or other person. See id. Here, they do. The District’s policy
 13 expressly incorporates federal and state Child Find laws. Joe Decl., ¶ 4, Ex. A1
 14 (OSD2322). District policy indicates that all staff are under an “[a]ffirmative, ongoing
 15 responsibility to identify, locate, and evaluate all children who have a disability
 16 requiring special education.” Joe Decl., ¶ 4, Ex. A1 (OSD2322). More specifically, the
 17 District’s Child Find trainings evidence that District Policy is to conduct timely
 18 referrals, to respond in a timely manner to parent requests for assessments, and to apply
 19 these policies consistently to all District students, including SST students with
 20 suspected disabilities. (SSUF ##2-5.) Thus, the District’s Child Find policies and
 21 procedures comply with the IDEA and the California Education Code.
 22
 23 //
 24
 25 //
 26
 27 //
 28
                                                12
         DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT, OR IN
             THE ALTERNATIVE FOR AN ORDER TREATING SPECIFIED FACTS AS ESTABLISHED
Case 2:17-cv-04304-JAK-FFM Document 292 Filed 03/13/20 Page 18 of 19 Page ID
                                 #:9894



  1 V.     CONCLUSION
  2        Based on the foregoing, and to limit the issues to be tried, this Court should grant
  3 partial summary judgment or in the alternative grant summary adjudication to establish
  4 the material uncontroverted facts about the District’s Child Find Policies contained in
  5 Defendants’ Separate Statement of Uncontroverted Fact.
  6
  7
  8                                          Respectfully Submitted,
  9
      Date: March 13, 2020                  GARCIA HERNANDEZ SAWHNEY, LLP
 10
 11
                                            By:
 12
                                            Conor Kennedy
 13                                         Attorneys for Defendants Oxnard School
 14                                         District, Cesar Morales, Ernest Morrison,
                                            Debra Cordes, Denis O’Leary, Veronica
 15                                         Robles-Solis, and Monica Madrigal Lopez
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                13
      DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT, OR IN
          THE ALTERNATIVE FOR AN ORDER TREATING SPECIFIED FACTS AS ESTABLISHED
Case 2:17-cv-04304-JAK-FFM Document 292 Filed 03/13/20 Page 19 of 19 Page ID
                                 #:9895



  1                             CERTIFICATE OF SERVICE

  2          The undersigned attorney hereby certifies that on March 13, 2020, I caused a
      true and correct copy of the foregoing DEFENDANT OXNARD SCHOOL
  3   DISTRICT’S NOTICE OF MOTION AND MOTION FOR PARTIAL
  4   SUMMARY JUDGMENT; MEMORANDUM OF POINTS AND
      AUTHORITIES IN SUPPORT to be electronically filed with the Clerk of the
  5
      District Court using the CM/ECF system, which sent notification of such filing to
  6   counsel for all parties.
  7
  8
       Dated: March 13, 2020                     By:          /s/Conor Kennedy .
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                14
       DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT, OR IN
           THE ALTERNATIVE FOR AN ORDER TREATING SPECIFIED FACTS AS ESTABLISHED
